Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about February 10, 2000, which, upon findings of permanent neglect, terminated respondent’s parental rights to the subject children and committed their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear *258and convincing evidence that a viable plan for return of the children to respondent required that she complete parenting skills and drug counseling programs, test negative for drug use for three consecutive months, and secure adequate housing, that the agency made diligent efforts to provide respondent with the services needed to meet these goals, but that respondent did not cooperate with such efforts (see, Matter of Rodney D., 276 AD2d 333). A preponderance of the evidence, including respondent’s 57-month jail sentence on drug-related charges that began several months before the filing of the petition and still had three years to run at the time of the dispositional hearing, and the absence of any evidence that a relative of respondent had ever expressed an interest in caring for the children, supports the court’s rejection of a suspended judgment and its finding that it is in the children’s best interests to be adopted by their foster parents with whom they had been living for more than five years at the time of the dispositional hearing (see, Matter of Phillip DeJohne E., 279 AD2d 360; Matter of Charlene Lashay J., 280 AD2d 320). Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.